DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 16/243395 has claims 1-5 and 7-19 pending.  
Claim 6 has been cancelled.
Claims 20-21 have been added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, and 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following language of claims 1, 4, and 5 is subject to rejection – see below:
“	… 
internal memory … the internal memory including a first memory and a second memory, the first memory included in the main unit, and the second memory included in the control terminal … ”
The internal memory include first memory in the main unit and second memory in the control terminal. However, the first memory is in a main unit and  the second memory is in a control terminal. 
	Within the scope of the current claim, internal memory is a component of an information processing apparatus. Main unit is a second component of the apparatus. Control terminal is a third component of the apparatus. 
If internal memory has includes first memory stored in a separate main unit, and further includes second memory stored in a separate control terminal, this makes the claim scope unclear. A person of ordinary skill in the art cannot properly interpret the structure which Applicant is attempting to claim. 
Such language requires clarity, and is currently improper in substance. One of ordinary skill in the art will not be able to construe a proper scope. 
Therefore, the claim language is indefinite under 112(b). 
Examiner recommends that Applicant clarify the properties and functionality of the internal memory. 
Examiner further recommends that Applicant establish a clear relationship between the internal memory, the main unit, and the control terminal.
For sake of compact prosecution, Examiner interprets that “internal memory” is equivalent to “main unit” and “control terminal” combined. Consequently, they both include “first memory” and “second memory”.
The following language of claims 1, 4, and 5 is subject to rejection – see below:
“	…
determine a list of process-end prohibition items whose process ends are prohibited based on process information from the first operating system, the second operating system, and a system configured to employ the information processing apparatus, the process-end prohibition items being at least one of an application program and a service; 
… ”
This language recites that a list of process-end prohibition items (either an application program and/or a service) are determined based on process information from the first operating system on a main unit, the second operating system of a control terminal, and a system capable of employing the information processing apparatus. 
However, a few aspects of this claim language make the language unclear. 
First, a circuitry determines a list of process-end prohibition items from three separate components: 
1) the first operating system of a main unit, 
2) the second operating system of a control terminal, and 
3) a system employing the information processing apparatus. 
However, it is unclear how such a list is determined, when process information originates from three other separate components. 
Second, the claim recites a system configured/programmed to employing the information processing apparatus. Such a system is recited as being configured to employ the information processing apparatus. However, the claim scope does not provide any functional limitation performed by the information processing apparatus. Given plain language, a system employing the information processing apparatus can be interpreted being equivalent to the information processing apparatus. 
It is unclear whether the system is the same as the information apparatus or not. 
This makes the claim scope indefinite. 
It is recommended that Applicant interrelate these essential claim elements with functional limitations that depict how a process-end prohibition list item is determined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9-11, 13-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsugi (Pub. No. US2020/0081741 filed on September 23, 2019 with priority to PCT/JP2017/018544 filed on May 17, 2017; hereinafter Mitsugi) in view of Noro (Pub. No. US2014/0013331; hereinafter Noro) in view of Rovner et al. (Pub. No. US2012/0026535 published on February 2, 2012; hereinafter Rovner).
Regarding claims 1, 4, and 5, Mitsugi disclose the following: 
An information processing apparatus comprising: 
	a control terminal configured to execute an operating system, 
(Mitsugi discloses a control terminal, e.g. “the information processing apparatus include personal computers, smart phones, tablet terminals, navigation apparatuses, and audio display systems” [0024],  configured to execute an operating system [0029, 0032], e.g. “the operating system 10 is, for example, Android” [0032])

Mitsugi discloses an internal memory [0043], e.g. “a memory area 2s for the operating system 10 (will be hereinafter referred to as a "system memory area 2s ")” [0043])
the internal memory including a first memory and a second memory, 
(Mitsugi discloses the internal memory, e.g. “a hard disk drive (HDD)” [0028], including a first memory, e.g. “the storage 3 may take a form of storing the system software 31 and the configuration file 32 in the ROM” [0028], and a second memory, e.g. “and storing the applications 33 in a memory card functioning as a flash memory” [0028])
circuitry (see Mitsugi, as cited “constituent elements are included in the information processing apparatus” [0024]) configured to: 
receive a use request for internal memory from an application program or service to be executed by the first operating system or the second operating system, the use request including an amount of internal memory to be reserved for the application program or service to be executed; 
***EXAMINER’S INTERPRETATION: “receive a use request, by the operating system, for internal memory from an application program or service that is capable of being executed or already executing, the use request representing information needed for an amount of internal memory to be reserved for the application program or service that is capable of being executed or already executing“
(Mitsugi teaches receiving a use request for internal memory from an application program or service to be executed by the second operating system, e.g. “Upon startup of the operating system 10 of the information processing apparatus, the memory management system 12 first reads the configuration file 32 from the storage 3, and initializes the memory manager 121 and the system cache free-up unit 122 based on the description of the configuration file 32 (Step S1). Specifically, the memory management system 12 performs processes of storing, in the memory manager 121, a table representing a relationship between the process genres, the adj-the memory manager 121 identifies the size of the free space of the memory 2 (Step S2), and determines whether the free space of the memory 2 is insufficient (Step S3). For example, when the table illustrated in FIG. 2 is set to the memory manager 121 and the free space of the memory 2 is smaller than 40000 pages (160000 kB), the memory manager 121 determines that the free space is insufficient. When the free space of the memory 2 is not insufficient (NO in Step S3), Steps S2 and S3 are repeated.” [0059])
detect a remaining capacity of the internal memory in response to 
(Mitsugi teaches detecting/finding a remaining capacity of the internal memory in response to the use request for the internal memory, e.g. “Next, the memory manager 121 identifies the size of the free space of the memory 2 (Step S2), and determines whether the free space of the memory 2 is insufficient (Step S3). For example, when the table illustrated in FIG. 2 is set to the memory manager 121 and the free space of the memory 2 is smaller than 40000 pages (160000 kB), the memory manager 121 determines that the free space is insufficient. When the free space of the memory 2 is not insufficient (NO in Step S3), Steps S2 and S3 are repeated.” [0059])
detect at least one occupying application program and at least one occupying service occupying the internal memory; 
***EXAMINER’S INTERPRETATION: “an occupying application program is one that is already running; an occupying service is one that is already running”
Mitsugi teaches detecting at least one occupying/already-running application program [0030, 0037], e.g. “the applications 33 stored in the storage 3” [0030], and at least one occupying/already-running service or background process [0035, 0060], e.g. “"PERCEPTIBLE_ APP" is a process operating in the background whose operation can be perceived by the user” [0035], occupying the internal memory [0059-0060], e.g. “selects processes whose adj-value is 7 or more as the candidate processes to be terminated. When the free space of the memory 2 falls below 20000 pages (80000 kB), the memory manager 121 selects processes whose adj-value is 5 or more as the candidate processes to be terminated” [0060])
refer to the list of process-end prohibition items 
***EXAMINER’S INTERPRETATION: “referring to information on the process-end prohibiting item means find candidate items for process-end, and separate them from process-end prohibition items.”
(Mitsugi teaches referring to the list of process-end prohibition items stored in the internal memory [0010, 0041-0042, 0051, 0056], while selecting the process-end items implied to be separate from the process-end prohibition item, e.g. “When the memory manager 121 does not find any candidate process to be terminated (NO in Step S5)” [0060], in response to a detection result that the remaining capacity of the internal memory becomes equal to or smaller than a threshold by use of the internal memory, e.g. “when the table illustrated in FIG. 2 is set to the memory manager 121 and the free space of the memory 2 is smaller than 40000 pages (160000 kB), the memory manager 121 determines that the free space is insufficient” [0059] and “detecting a shortage of the free space of the memory to increase the free space of the memory” [Claim 10 of Mitsugi], in accordance with the use request [0058-0059])
select, from the at least one occupying application program and the at least one occupying service, an unprohibited item that is not contained in the list of process-end prohibition items 
(Mitsugi teaches selecting, from the at least one occupying application program and the at least one occupying service, an unprohibited item [0046, 0060] that is not contained in the list of process-end prohibition items [0042])
	end a process of the selected unprohibited item; and 
(Mitsugi teaches ending/terminating a process [0046-0047] of the selected unprohibited item [0061-0062])
	reserve, on the internal memory, the capacity amount requested by the application program or service to be executed in the use request.  
(Mitsugi teaches reserving or freeing up, on the internal memory, the capacity amount requested by the application program or service, e.g. process [0061-0062], to be executed in the use request, e.g. “When the terminated process is the process satisfying the trigger condition (YES in Step S7), the system cache free-up unit 122 frees up the system memory area to further increase the free space of the memory 2 (Step S8), and then the processes return to Step S2” [0062])

However, Mitsugi does not disclose the following:
(1)	determine a list of process-end prohibition items whose process ends are prohibited based on process information from the first operating system, the second operating system, and a system configured to employ the information processing apparatus, the process-end prohibition items being at least one of an application program and a service; 
(2)	store the list of process-end prohibition items in the internal memory; 
Noro.
(1) (Noro teaches determining a list of process-end prohibition items whose process ends are prohibited [0673-0676], e.g. “The list 530 of processes to be excluded from the forced termination in FIG. 28 is the data statically determined in advance, and is a list of the names of the processes to be excluded from the forced termination” [0673], based on process information from the first operating system [0205, 0214], the second operating system [0203], e.g. “a process group useful for process control in arbitrating between applications is obtained by using the features of the OS for a smartphone” [0211], and a system configured to employ the information processing apparatus [0216; FIG. 3, All Elements], the process-end prohibition items being a service, e.g. “For example, the list 530 of processes to be excluded from the forced termination includes the names of services etc. provided by the OS as standard” [0673])
(2) (Noro teaches storing the list of process-end prohibition items [0673-0676; FIG. 28, Element 530] in the internal memory “(for example, a hard disk device)” [0192])
These steps of determining and storing, as cited by Noro, is combined with the steps of Mitsugi, in order to yield predictable results.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Mitsugi with the teachings of Noro. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The predictable results is yielded in the following manner: 
“… in the services provided by the OS, there are services which are for use only by the OS, but are not open to any application. For example, a service which caches, on memory, data to be written to a disk device, thereby delaying an actual write to the disk device, and then actually writes the data to the disk device with appropriate timing is used only within the OS. The name of the service for use just Noro].

However, Mitsugi in view of Noro does not disclose the following:
(1)	a main unit configured to execute a first operating system; 
(2)	a control terminal configured to execute a second operating system, the second operating system being a different type of operating system than the first operating system;
(3)	the first memory included in the main unit, and the second memory included in the control terminal;
(4)	the at least one occupying application program and the at least one occupying service are stored on the first memory or the second memory;
Nonetheless, this feature would have been made obvious, as evidenced by Rovner.
(1) (Rovner discloses a main unit or imaging device configured to execute a first operating system [0086])
(2) (Rovner discloses a control terminal or wireless communication device [0023; FIG. 8, Element 804] configured to execute a second operating system, the second operating system of the wireless communication device [0023] being a different type of operating system than the first operating system of the imaging device [0086], e.g. “many vendors of wireless communication devices utilize various operating systems” [0023] different from “imaging device 802 memory 820” [0086] of a main unit [FIG. 8, Element 802] or imaging device, which “may also include an operating system” [0086])
(3) (Rovner discloses that the first memory included in the main unit [0086; FIG. 8, Elements 802 and 820], and the second memory included in the control terminal [0082; FIG. 8, Elements 804 and 852])
(4) (Rovner discloses the at least one occupying service [0016, 0075; Claim 36 of Rovner], e.g. “a web service on the imaging device” [0014], are stored on the first memory of the wireless communication device [Claim 36 of Rovner], e.g. “The instructions stored in the memory may also be executable to initialize a web service object for a web service in the imaging device” [0016]) 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Mitsugi in view of Noro with the teachings of Rovner. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Implement functionality within the control terminal of Mitsugi in view of Noro, as well as the internal memory of Mitsugi in view of Noro, combined with the teachings of Rovner which pertain to both the control terminal and a main unit coupled and connected to the control terminal. This is implemented in order to enable communication between the devices disclosed by both Mitsugi in view of Noro and Rovner. 
The motivation would have been as follows: “it may be desirable to interface multi-function printers (MFPs) with wireless communication devices. For example, a wireless communication device may receive scanned documents directly from an imaging device or send print jobs directly to an imaging device” [0023 – Rovner].
Regarding claim 2, Mitsugi in view of Noro in view of Rovner disclose the following: 
wherein the circuitry is configured to add, to the information on the at least one process-end prohibition item, information on any application program or any service of the at least one occupying application program and the at least one occupying service.  
***EXAMINER’S INTERPRETATION: “adding information is equivalent to setting a condition, which implies providing information about the condition”
Mitsugi teaches that the circuitry is configured to add, to the information on the at least one process-end prohibition item, information, e.g. setting a value [0038] or condition [0041], on any application program [0037] or any service, e.g. background process [0037], of the at least one occupying application program and the at least one occupying service [0037, 0041], e.g. by setting a condition to the at least one process-end prohibition item [0041-0042] – as cited below: “A genre with a priority lower than that of a process preferably prevented from being terminated by the memory manager 121 (Low Memory Killer) is set to the trigger condition” [0041])
Regarding claim 3, Mitsugi in view of Noro in view of Rovner disclose the following: 
wherein a priority is given to each of the at least one process-end prohibition item;
(Mitsugi teaches that a priority is given to each of the at least one process-end prohibition item [0051, 0056], e.g. “Thus, the free space 2x of the memory 2 can be effectively increased before the memory management system 12 terminates a process with a high priority such as "HOME_APP", which consequently prevents the memory manager 121 from terminating the process with a high priority. Thus, the memory management system 12 can sufficiently reserve a free space of a memory while preventing forcible termination of a process with a high priority” [0056])
and the circuitry is configured to end the at least one occupying application program and the at least one occupying service in descending order of the priority.   
(Mitsugi teaches that the circuitry is configured to end/terminate the at least one occupying application program, e.g. “APP”, and the at least one occupying service [0037] in descending order of the priority [0052-0055, FIGS. 4-7])
Regarding claim 9, Mitsugi in view of Noro in view of Rovner disclose the following:
wherein the first operating system is a personal computer (PC) operating system and the second operating system is a mobile operating system.  
Nonetheless, this feature would have been made obvious, as evidenced by Noro.
Noro teaches that the first operating system is a personal computer (PC) operating system, e.g. “the OS for a general-purpose PC (also referred to as a "desk-top OS")” [0205], and the second operating system is a mobile operating system, e.g. “an OS incorporated into a conventional mobile telephone” [0203])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Mitsugi with the teachings of Noro. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this teaching of Noro within the information processing apparatus of Mitsugi.
The motivation would have been as follows: “the characteristics of a smartphone are described while comparing the smartphone with a conventional mobile telephone and a general-purpose personal computer” [0202 – Noro].
Regarding claims 10, 14, and 18, Mitsugi in view of Noro in view of Rovner disclose the following: 
(New) The information processing apparatus according to claim 1, 
wherein the information on the at least one process-end prohibition item includes a whitelist;
(Mitsugi teaches that the information on the at least one process-end prohibition item includes a whitelist [0034, 0041] – as evidenced by the following citations below: 
“running processes are classified into a plurality of genres, based on a type and an operating state of each of the processes as illustrated in FIG. 2. Furthermore, an adj-value representing a priority and a threshold of a free space of the memory 2 that is a criterion for determining whether the process is a candidate for forcible termination are defined for each of the genres” [0034]
“A genre with a priority lower than that of a process preferably prevented from being terminated by the memory manager 121 (Low Memory Killer) is set to the trigger condition” [0041])
and the whitelist includes information of application programs or services registered by a user which are process-end prohibition items.  
(Mitsugi teaches that the whitelist includes information of application programs or services registered by a user which are process-end prohibition items [0034, 0041])
Regarding claims 11, 15, and 19, Mitsugi in view of Noro in view of Rovner disclose the following:  
wherein the information on the at least one process-end prohibition item includes an operating system necessity list; and 
(Mitsugi teaches that the information on the at least one process-end prohibition item [0041] includes an operating system necessity list [0034], e.g. “Assume that the operating system 10 is Android and the memory manager 121 is Low Memory Killer in the embodiment” [0034])
the operating system necessity list includes information of applications or services necessary for the at least one of the first operating system and the second operating system.  
(Mitsugi teaches that the operating system necessity list includes information of applications or services [0041; FIG. 2] necessary or needed or retrievable for the second operating system [0034]. For evidence, Mitsugi cites that: “Assume that the operating system 10 is Android and the memory manager 121 is Low Memory Killer in the embodiment” [0034]. Mitsugi further cites that: “A genre with a priority lower than that of a process preferably prevented from being terminated by the memory manager 121 (Low Memory Killer) is set to the trigger condition” [0041])
Regarding claims 13 and 17, Mitsugi in view of Noro in view of Rovner disclose the following: 
further comprising: 
assigning a priority to each of the at least one process-end prohibition item; and 
Mitsugi teaches assigning a priority [0034, 0038] to each of the at least one process-end prohibition item [0041], e.g. “The set values illustrated in FIG. 2 are described in the configuration file 32 in a format illustrated in FIG. 3, and are read by the memory management system 12 upon startup of the operating system 10” [0038])
ending the at least one occupying application program and the at least one occupying service in descending order of the priority.  
(Mitsugi teaches ending/terminating the at least one occupying application program, e.g. “APP”, and the at least one occupying service [0037] in descending order of the priority [0052-0055, FIGS. 4-7])
Regarding claims 20 and 21, Mitsugi in view of Noro in view of Rovner disclose the following:
wherein the circuitry is further configured to: 
	increase a priority of a first application executing in the background in response to the first application becoming a foreground application; and 
(Noro teaches increasing a priority of a first application executing in the background [0101, 0221, 0416], e.g. “for raising the priority or a resuming operation on each process belonging to the foreground process group” [0416] in response to the first application becoming a foreground application [0101], e.g. “instruction to bring an application running in the background to the foreground so that the application will be running in the foreground” [0101])
	decrease the priority of the first application in response to the first application returning to a background application.  
(Noro teaches decreasing the priority of the first application, e.g. “The content of the operation determined in step S515 is concretely an operation of reducing the priority or a suspending operation” [0424], in response to the first application returning to a background application, e.g. “the process group of the application which has switched from the foreground to the background” [0421])
Noro are applicable to the first application of Mitsugi, in order to promote increasing/decreasing priority of the first application.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Mitsugi with the teachings of Noro. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been to optimize execution of application-specific processes, belonging to either a background process group or a foreground process group. “Then, when the foreground application is switched from the first application to the second application, it is not appropriate to perform the process in step S517 on all processes belonging to the background process group. If the priority is reduced only because the process of the sound daemon 614 belongs to the background process group, then the performance of the second application which uses the sound device 603 is inconveniently affected. Therefore, in the processes which belong to the background process group, it is appropriate that the process which also belongs to the foreground process group is removed from among the processing targets in step S517” [0433 – Noro].
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsugi in view of Noro in view of Rovner in view of Qin (Pub. No. US2007/0169125 published on July 19, 2007; hereinafter Qin).
Regarding claim 7, Mitsugi in view of Noro in view of Rovner disclose the following: 
wherein the circuitry is included in the main unit; and 
(Rovner teaches that the circuitry is included in the main unit, e.g. “The imaging device memory 120 may be implemented as a magnetic disk, integrated circuit or semiconductor chip, some other electronic device for storing electronic data or a combination thereof” [0029])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Mitsugi in view of Noro with the teachings of Rovner. 
Mitsugi in view of Noro with teachings of Rovner, with respect to the main unit. 
The motivation would have been to provide hardware components included in the main unit [0029  – Rovner].

However, Mitsugi in view of Noro in view of Rovner does not disclose:
the selected unprohibited item is included in the second memory.  
Nonetheless, this would have been obvious, as evidenced by Qin.
(Qin teaches that the selected unprohibited item [0012, 0045, 0057], e.g. “avoids killing tasks after the fact of "out of memory" and instead gathers the memory requirements of applications based on the execution history and utilizes this information to decide whether to schedule a process at its turn or to bypass it when the available memory is insufficient.” [0057], is included in the second memory [0011-0012])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Mitsugi in view of Noro in view of Rovner with the teachings of Qin. 
The modification would have been to include the selected unprohibited item of Qin in the second memory of Mitsugi in view of Noro in view of Rovner.
The motivation would have been as follows: “In this manner, the scheduling policy of the present invention may delay the completion of some applications in exchange for a smoother process to process transitioning” [0057 – Qin].
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsugi in view of Noro in view of Rovner in view of Beveridge et al. (Pub. No. US2016/0139948 filed on August 6, 2015; hereinafter Beveridge.
Regarding claim 8, Mitsugi in view of Noro in view of Rovner does not disclose the following: 
(1)	wherein the circuitry is included in the control terminal; and 
(2)	the selected unprohibited item is included in the first memory.  
Nonetheless, this feature would have been made obvious, as evidenced by Beveridge.
(1) (Beveridge teaches that the circuitry is included in the control terminal [0078-0079, 0095])
(2) (Beveridge teaches that the selected unprohibited item [0023] is included in the first memory [0031], e.g. “The prioritized applications, in some examples referred to as ` whitelist` applications, are given priority over other applications. The policies, including what applications are on the whitelist, what applications, users or machines have storage priority, graphics protocols for specific activity, etc. are, in some examples, established by an administrator, the user, the SLA, QoS agreement, TOS, etc” [0023])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Mitsugi in view of Noro in view of Rovner with the teachings of Beveridge. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply these teachings of Beveridge on the information processing apparatus of Mitsugi in view of Noro in view of Rovner.
The motivation would have been as follows: “Whitelist and blacklist events are triggered by the agent and executed by a coordinator. If an excessive number of events arrive at the coordinator in close proximity, resource modifications may be triaged to reduce the number of resource adjustments to a defined maximum rate” [0027 – Beveridge].
Claim(s) 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsugi in view of Noro in view of Rovner in view of Qin.
Regarding claims 12 and 16, Mitsugi in view of Noro in view of Rovner does not disclose the following: 
further comprising: 
adding, to the information on the at least one process-end prohibition item, information on any application program or any service of the at least one occupying application program and the at least one occupying service.  
Nonetheless, this would have been obvious, as evidenced by Qin.
(Qin teaches that the circuitry is configured to adding, to the information on the at least one process-end prohibition item, information on any application program or any service [0046, 0049, 0051, 0055], e.g. “revise the prioritization of corresponding applications” [0046], of the at least one occupying application program and the at least one occupying service, e.g. “applications running in embedded systems are limited by the amount of available physical memory” [0011])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Mitsugi in view of Noro in view of Rovner with the teachings of Qin.
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this adding step of Qin with respect to any application program or any service of Mitsugi in view of Noro in view of Rovner.
The motivation would have been as follows: “memory conscious scheduling of threads uses data pertaining to the present level of available memory as recorded in free pages field 312 and the memory usage of one or more applications as recorded in memory usage history table 306 as the primary or additional prioritization criteria” [0049 – Qin].

Response to Arguments
Applicant’s arguments/remarks, see “REMARKS”, filed August 24, 2021, with respect to claims 1-5 and 7-21
Examiner discovered prior art of Noro (Pub. No. US2014/0013331; hereinafter Noro) which teaches the subject matter of amended claim limitations. Examiner combined teachings of Noro with prior art teachings already on record. 
As a result, rejection of the claims are maintained under 35 U.S.C. 103.
Examiner further suggests that Applicant amend the claims to overcome the current rejections set forth, as well as all prior art of record. 

Conclusion  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        May 30, 2021
	

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199